United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE, Buffalo, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1467
Issued: October 4, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 2, 2016 appellant, through counsel, filed a timely appeal from two January 20,
2016 merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether OWCP properly rescinded acceptance of a recurrence of
disability for the period April 29 through November 28, 2014; and (2) whether appellant had
established a recurrence of disability on April 29, 2014.
On appeal counsel asserts that OWCP improperly issued the January 20, 2016 decision
because on December 5, 2014 appellant timely requested reconsideration of OWCP’s
December 17, 2013 merit decision that denied modification of its March 18, 2013 suitable work
termination. He asserts that, as OWCP based its conclusions in the January 20, 2016 decisions
on its March 18, 2013 suitable work termination, these decisions were improperly issued.
FACTUAL HISTORY
On December 7, 2011 OWCP accepted appellant’s traumatic injury claim (Form CA-1)
for a left sprain of shoulder and rotator cuff, which occurred on November 15, 2011.
Dr. Donald P. Douglas, a Board-certified orthopedic surgeon, performed authorized arthroscopic
debridement of the left shoulder on May 22, 2012. Appellant remained off work following the
surgery. OWCP paid wage-loss compensation.
On January 15, 2013 the employing establishment offered appellant a secretary
(automation) position, based on the restrictions provided by Dr. Robert Ungerer, a Boardcertified orthopedic surgeon and OWCP referral physician who examined her on February 15
and December 19, 2012.
By letter dated January 15, 2013, OWCP advised appellant that the position offered was
suitable. Appellant was notified that if she failed to report to work or failed to demonstrate that
the failure was justified, pursuant to section 8106(c)(2) of FECA, her entitlement to wage-loss or
schedule award compensation would be terminated. She was given 30 days to respond.
Appellant refused the offered position on January 28, 2013, stating that she was disabled
due to the employment injury. On February 1, 2013 she disagreed with the proposed
termination. By letter dated February 19, 2013, OWCP advised appellant that her reasons for
refusing the offered position were not valid. Appellant was given an additional 15 days to
accept. In medical reports dated February 25, 2013, Dr. Douglas noted that she continued to
have left shoulder pain and limited motion. He advised that appellant was totally disabled. She
did not accept the position.
By decision dated March 18, 2013, OWCP terminated appellant’s wage-loss
compensation and schedule award benefits pursuant to section 8106(c) of FECA, effective
March 15, 2013.
Appellant requested reconsideration on October 24, 2013. She submitted additional
reports from Dr. Douglas dated April 8 to October 16, 2013 in which he diagnosed chronic left
shoulder pain and adhesive capsulitis and advised that she was totally disabled. On June 10,
2013 Dr. Douglas requested authorization for additional surgery.

2

In a merit decision dated December 17, 2013, OWCP denied modification of the
March 18, 2013 decision.
OWCP authorized additional surgery, and on April 29, 2014 Dr. Douglas performed
arthroscopic manipulation of left shoulder for adhesive capsulitis. On July 31, 2014 it accepted
appellant’s claim for a recurrence of disability (Form CA-2a) beginning April 29, 2014. OWCP
paid appellant wage-loss compensation beginning that day.3
On December 5, 2014 appellant, through counsel, requested reconsideration of the
December 17, 2013 decision. He asserted that the position offered appellant was not suitable,
based on the medical evidence, and that OWCP had not accepted all compensable injuries caused
by the November 15, 2011 employment injury. Counsel also submitted a February 21, 2014
report in which Dr. Douglas reiterated his request for surgery due to arthrofibrosis/scarring of the
shoulder.
By decision dated February 9, 2015, OWCP found that appellant was not entitled to
wage-loss compensation for the period December 1, 2014 and continuing. It noted that the
March 18, 2013 termination decision remained in effect and she had erroneously been paid
compensation for the period April 29 through November 28, 2014. In separate correspondence
dated February 9, 2015, OWCP issued a preliminary finding that an $18,366.83 overpayment of
compensation had been created because appellant received compensation for the period April 29
through November 28, 2014 to which she was not entitled because her entitlement to wage-loss
benefits had been terminated in March 2013.
Appellant requested a prerecoupment hearing with OWCP’s Branch of Hearings and
Review and, by decision dated September 4, 2015, an OWCP hearing representative remanded
the case to OWCP because it had not properly rescinded acceptance of the recurrence of
disability which formed the basis of the overpayment.
On December 8, 2015 OWCP issued a notice of proposed rescission of acceptance of the
recurrence of disability for which appellant was paid compensation for the period April 29
through November 28, 2014. It found that the July 31, 2014 decision had been issued in error
because her entitlement to wage-loss and schedule award compensation benefits had been
terminated by decision dated March 18, 2013 based on her refusal to accept suitable
employment. OWCP finalized the rescission on January 20, 2016. In a separate January 20,
2016 decision, it denied appellant’s claim for a recurrence of disability beginning April 29, 2014
and continuing through November 28, 2014.
LEGAL PRECEDENT
Section 8128 of FECA provides that the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or application.4 The Board has
3

The employing establishment noted that appellant had not worked since May 2012, and that OWCP had issued a
March 17, 2013 decision terminating her entitlement to monetary compensation because she refused an offer of
suitable work.
4

5 U.S.C. § 8128; see M.E., 58 ECAB 694 (2007).

3

upheld OWCP’s authority to set aside or modify a prior decision and issue a new decision under
section 8128 of FECA.5 The power to annul an award, however, is not an arbitrary one and an
award for compensation can only be set aside in the manner provided by the compensation
statute.6
Once OWCP accepts a claim, it has the burden of justifying the termination or
modification of compensation benefits. This holds true where, as here, it later decides that it
erroneously accepted a claim. In establishing that its prior acceptance was erroneous, OWCP is
required to provide a clear explanation of the rationale for rescission.7
OWCP regulations provide that a timely reconsideration request must be received by it
within one year of the date of OWCP’s decision for which review is sought.8 A timely request
for reconsideration may be granted if OWCP determines that the employee has presented
evidence and/or arguments that meets at least one of the standards described in section
10.606(b)(3) of its regulations.9
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision.
The basis for each OWCP decision issued by OWCP subsequent to its acceptance of the
April 29, 2014 recurrence of disability flows from its March 18, 2013 decision in which
appellant’s entitlement to wage-loss and schedule award compensation was terminated in
accordance with section 8106(c) of FECA because she failed to accept suitable employment. In
a merit decision dated December 17, 2013, OWCP denied modification of the March 18, 2013
decision. The record before the Board in this case indicates that appellant, through counsel,
timely requested reconsideration of the December 17, 2013 decision on December 5, 2014. The
record before the Board does not contain an OWCP decision responsive to this request.
The next OWCP decision of record is the February 9, 2015 merit decision in which
OWCP found that appellant was not entitled to wage-loss compensation for the period
December 1, 2014 and continuing. On that date it also issued a preliminary overpayment
decision finding an overpayment of compensation because appellant had received $18,366.83 in
FECA compensation in error for the period April 29 through November 28, 2014, after her
entitlement to wage-loss compensation had been terminated. The preliminary overpayment
decision was remanded to OWCP by its Branch of Hearings and Review on September 4, 2015.
The hearing representative noted that OWCP had not properly rescinded acceptance of the
April 29, 2014 recurrence of disability which formed the basis of the overpayment. On
5

S.R., Docket No. 14-1313 (issued January 22, 2015).

6

See Cary S. Brenner, 20 C.F.R. § 10.610.

7

See S.R., Docket No. 09-2332 (issued August 16, 2010).

8

20 C.F.R. § 10.607(a).

9

Id. at § 10.608(a).

4

December 8, 2015 OWCP issued a notice of proposed rescission of its acceptance of the
April 29, 2014 recurrence of disability. It finalized the rescission by decision dated
January 20, 2016. In a separate January 20, 2016 decision, OWCP denied appellant’s claim for a
recurrence of disability beginning April 29, 2014.
Proceedings under FECA are not adversarial in nature. OWCP shares in the
responsibility to develop the evidence and has an obligation to see that justice is done.10 The
January 20, 2016 decisions at issue in this case flowed from OWCP’s March 18, 2013 suitable
work termination decision that was affirmed in a December 17, 2013 merit decision. Appellant,
through counsel, had timely filed a reconsideration request from the December 17, 2013
decision. In the December 5, 2014 reconsideration request, counsel made cogent legal
arguments and submitted additional medical evidence.
The Board has long held that OWCP shall review all evidence submitted by a claimant
and received by OWCP prior to issuance of its decision.11 OWCP procedures also provide that a
final decision on a reconsideration request must be issued, and the goal for issuing such decision
is 90 days from receipt of the request.12
In the case Kenneth E. Harris, the Board held that OWCP issued a decision in error, as
there was an outstanding request for reconsideration which remained unadjudicated.13 In the
case at hand, it was improper for OWCP to issue further decisions, including the January 20,
2016 decisions before the Board in the present appeal, without addressing the arguments and
evidence submitted with appellant’s December 5, 2014 reconsideration request.14 Thus, this case
must be remanded to OWCP to issue an appropriate decision on her December 5, 2014
reconsideration request before addressing rescission or a recurrence of disability.
In light of the Board’s disposition regarding Issue 1, Issue 2 is rendered moot.
CONCLUSION
The Board finds that this case is not in posture for decision.

10

P.K., Docket No. 08-2551 (issued June 2, 2009).

11

See Kenneth R. Love, 50 ECAB 193 (1998).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.2.b (October 2011).

13

54 ECAB 502 (2003).

14

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the January 20, 2016 decisions of the Office of
Workers’ Compensation Programs are set aside and the case is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: October 4, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

